 Case 1:20-cv-01339-MN Document 62 Filed 08/04/21 Page 1 of 2 PageID #: 1024




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 KAJEET, INC.,

        Plaintiff,

 v.                                               Civil Action No. 1:20-cv-01339-MN

 NORTONLIFELOCK INC.,

        Defendant.

                      NOTICE OF SERVICE OF INTERROGATORIES

       PLEASE TAKE NOTICE that, on August 3, 2021, Defendants’ First Set of Common

Interrogatories to Plaintiff were served via email on the following counsel of record:

 Brian E. Farnan, Esquire                         Jonathan T. Suder, Esquire
 Michael J. Farnan, Esquire                       Michael T. Cooke, Esquire
 FARNAN LLP                                       Corby R. Vowell, Esquire
 919 North Market Street, 12th Floor              Richard A. Wojcio, Jr.
 Wilmington, DE 19801                             FRIEDMAN, SUDER & COOKE
 Telephone: (302) 777-0300                        Tindall Square Warehouse No. 1
 bfarnan@farnanlaw.com                            604 East 4th Street, Suite 200
 mfarnan@farnanlaw.com                            Fort Worth, Texas 76102
                                                  Telephone: (817) 334-0400
                                                  Facsimile: (817) 334-0401
 Attorneys for Plaintiff Kajeet, Inc.             jts@fsclaw.com
                                                  mtc@fsclaw.com
                                                  vowell@fsclaw.com
                                                  wojcio@fsclaw.com




                               [Signature block on following page.]
Case 1:20-cv-01339-MN Document 62 Filed 08/04/21 Page 2 of 2 PageID #: 1025




                                              BENESCH, FRIEDLANDER,
                                               COPLAN & ARONOFF LLP

OF COUNSEL:                                    /s/ Kevin M. Capuzzi
                                              Kevin M. Capuzzi (DE #5462)
BENESCH, FRIEDLANDER,                         1313 N. Market Street, Suite 1201
 COPLAN & ARONOFF LLP                         Wilmington, DE 19801
                                              Telephone: (302) 442-7010
Manish K. Mehta (admitted pro hac vice)       Facsimile: (302) 442-7012
Zaiba Baig (admitted pro hac vice)            kcapuzzi@beneschlaw.com
Cristina Almendarez (admitted pro hac vice)
71 South Wacker Drive, Suite 1600
Chicago, IL 60606
Telephone: (312) 212-4949
Facsimile: (312) 757-9192
mmehta@beneschlaw.com
zbaig@beneschlaw.com
calmendarez@beneschlaw.com

Charanjit Brahma (admitted pro hac vice)
One Montgomery Tower, Suite 2700
San Francisco, CA 94104
Telephone: (628) 600-2241
Facsimile: (628) 221-5828
cbrahma@beneschlaw.com

Dated: August 4, 2021                         Attorneys for Defendant NortonLifeLock, Inc.




                                              2
